DENIED and Opinion Filed April 28, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00530-CV

                             IN RE LOWELL MERRITT, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-01387-2009

                             MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Myers
       Before the Court is relator’s petition for writ of mandamus is which he requests that the

Court order the trial court to allow him to file a notice of appeal from the denial of a plea to the

jurisdiction or, alternatively, to remand this case to McLennan County, Texas where the case was

initially filed in 2009. Ordinarily, to obtain mandamus relief, a relator must show both that the

trial court has clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has

failed to establish a right to relief. We DENY the petition for writ of mandamus.




                                                    /Lana Myers/
150530F.P05                                         LANA MYERS
                                                    JUSTICE